Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kevin Johnson appeals the district court’s orders entered in accordance with the jury’s verdict and denying his post-judgment motions in this 42 U.S.C. § 1983 (2006) action. We have reviewed the record and find no reversible error. Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process. The motions for a writ of habeas corpus, for release pending appeal, to grant in forma pauperis status free of the terms of the *200PLRA, and to extend filing time are denied.

AFFIRMED.